           Case 1:20-cv-05128-CM Document 3 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN W. FINK,
                                Plaintiff,
                    -against-                                     1:20-CV-5128 (CM)

 J. PHILIP KIRCHNER;                                              TRANSFER ORDER
 FLASTER/GREENBERG P.C.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who appears pro se, brings this action seeking relief under Rule 60(b) of the

Federal Rules of Civil Procedure with regard to judicial decisions issued in actions he filed in the

United States District Court for the District of New Jersey. “Rule 60(b), however, allows a

district court to vacate only its own orders and judgments.” Robles v. Lempke, No. 09-CV-2636,

2018 WL 1320657, at *4 (E.D.N.Y. Mar. 14, 2018) (emphasis added), appeal dismissed, No. 18-

1398, 2018 WL 5848859 (2d Cir. Aug. 23, 2018); see Frommert v. Becker, No. 00-CV-6311,

2016 WL 9582833, at *4 (W.D.N.Y. July 28, 2016) (“Rule 60(b) essentially allows a court to

vacate its own judgment.”) Thus, the proper venue for this action lies in the District of New

Jersey, not in this Court. Accordingly, the Court transfers this action to the United States District

Court for the District of New Jersey. See 28 U.S.C. § 1406(a).

                                             CONCLUSION

       Plaintiff has consented to electronic service of Court documents. (ECF 2.) The Court

directs the Clerk of Court to transfer this action to the United States District Court for the District

of New Jersey. Whether Plaintiff should be permitted to proceed further without prepayment of

fees is a determination to be made by the transferee court. A summons shall not issue from this

Court. This order closes this action.
           Case 1:20-cv-05128-CM Document 3 Filed 07/08/20 Page 2 of 2



       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   July 8, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
